EXHIBIT 10.67

 

September 11, 2003

 

Mr. Charles R. Tutterow

Executive Vice President

JPS Industries, Inc.

555 North Pleasantburg Drive, Suite 202

Greenville, South Carolina 29607

 

Re: Modification of Obligation # 1331016 in name of JPS Industries, Inc.

 

Dear Chuck:

 

In conjunction with the covenant waiver of same date from Wachovia Bank,
National Association (hereafter “Wachovia” or “Bank”) to JPS Industries, Inc.
(the “Borrower”), Wachovia and Borrower agree to the following modification of
the terms and conditions of Obligation # 1331016 ($25,000,000 revolver):

 

REVOLVER AVAILABILITY:

 

Advances shall be governed by a borrowing base to be received monthly or more
frequently as determined by Wachovia. The aggregate principal balance of cash
advances and letters of credit to be made by Wachovia from time to time pursuant
to this facility shall not exceed the lesser of $25,000,000 or the Borrowing
Base (as defined herein “Borrowing Base” means (1) up to 85% of the net amount
of Eligible Non-Factored Accounts plus (2) up to 90% of the net amount of
Eligible Factored Accounts plus (3) up to 60% of Eligible Raw Materials
Inventory plus (4) up to 30% of Eligible Work-in-Progress Inventory plus (5) up
to 50% of Eligible Finished Goods Inventory, plus an allowance for fixed assets
to be determined. The advance rates on trading assets will be subject to a field
exam to be performed by Wachovia, and the allowance for fixed assets will be
subject to an appraisal if deemed necessary by Wachovia, all at Borrower’s
expense. Eligibility of accounts receivable and inventory shall be determined
pursuant to Wachovia’s standard eligibility criteria which shall apply and be
further defined in the loan agreement.

 

REPORTING:

 

Borrower shall submit a Borrowing Base Certificate, with supporting schedules
including Accounts Receivable and Accounts Payable aging reports and Inventory
detail reports monthly or more frequently as determined by Wachovia,
satisfactory to Wachovia in all respects.

 

ANNUAL FINANCIAL STATEMENTS:

 

Borrower shall deliver to Wachovia, within 90 days after the close of each
fiscal year, audited financial statements reflecting its operations during such
fiscal year, including, without limitation, a

 

19



--------------------------------------------------------------------------------

balance sheet, profit and loss statement and statement of cash flows, with
supporting schedules; all on a consolidated and consolidating basis and in
reasonable detail.

 

PERIODIC FINANCIAL STATEMENTS:

 

Borrower shall deliver to Wachovia, within 30 days of prior month end, unaudited
financial statements reflecting its operations during such fiscal year,
including, without limitation, a balance sheet, profit and loss statement and
statement of cash flows, with supporting schedules; all on a consolidated and
consolidating basis and in reasonable detail.

 

FIELD EXAMINATIONS:

 

Field examinations will be performed quarterly (or less frequently if deemed
appropriate by Wachovia, but no less frequent than annually) by Wachovia, at
Borrower’s expense. Field examination results must be satisfactory to Wachovia
in all respects.

 

ACQUISITIONS:

 

Borrower shall not make any acquisitions without prior written consent of
Wachovia.

 

DOCUMENTS:

 

The facility will be evidenced by documents prepared by and acceptable to
Wachovia, containing such representations, warranties, affirmative and negative
covenants, indemnities, closing conditions, defaults and remedies as are
typically required by Wachovia and/or are customary in this type of transaction.
The failure of Borrower and Wachovia to reach agreement on the loan documents
shall not be deemed a breach by Wachovia of this modification. Unless Wachovia
agrees otherwise in writing, completion of all documents is a condition of
closing.

 

COSTS:

 

On or before the closing Borrower shall pay all costs, expenses and fees
(including, without limitation, any appraisal, field examination, searches,
recording and attorneys’ fees) associated with this transaction. Wachovia is not
providing legal advice or services to Borrower.

 

EVENT OF DEFAULT:

 

The modifications discussed above are to be completed by October 15, 2003.
Failure of Borrower to enter into these modifications by this date will be an
event of default.

 

All other terms and conditions of Obligation # 1331016 will remain in effect.

 

Wachovia’s obligations under this modification are conditioned on the
fulfillment to Wachovia’s sole satisfaction of each term and condition
referenced by this modification letter. These terms and conditions are not
exhaustive, and this modification is subject to certain other terms and closing
conditions customarily required by Wachovia for similar transactions and may be
supplemented prior to closing based upon Wachovia’s investigation and/or as
disclosure of Borrower’s circumstances so dictate.

 

20



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms and conditions contained herein by
signing below and returning one executed copy of this modification letter and
the covenant waiver letter of same date to the undersigned by September 15,
2003.

 

Sincerely,

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

/s/ James K. Baumgardner

--------------------------------------------------------------------------------

   

James K. Baumgardner

        Senior Vice President

 

The above modification is agreed to and accepted on the terms and conditions
provided in this letter.

 

JPS INDUSTRIES, INC.

 

By: /s/  Charles R. Tutterow

--------------------------------------------------------------------------------

  

September 11, 2003

--------------------------------------------------------------------------------

            Charles R. Tutterow

  

Date

            Executive Vice President

    

 

21